Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 8, applicant argues that PERDELWITZ is concerned with an infant car seat liner fitting an infant car seat. PERDELWITZ is not concerned with an infant fitting an infant car seat liner.
The examiner believes since the invention discloses all the structures, it is well capable performing all the intended use or purpose. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d (1987).
Applicant further argues that FONSECA DE ALRRUDA's slits would eliminate the adjustability that PERDELWITZ's arched cuts 70, 72 provide for PERDELWJTZ's seat liner.
However, the examiner respectfully disagrees. The slit 8 of FONSECA DE ALRRUDA will be placed at the end of the arched slit 70, 72 of PERDELWITZ. Therefore, the strap will still be slide in and out in the slot while the flaps 24 and 66 can overlap each other in different position based on the size of the chair. The combination will have no effect on the adjustability of the strap and flaps. 
Furthermore, applicant argues that PERDELWITZ's modified arched cuts 70, 72 does not reposition the strap since the middle portion 24 and the side portions 66, 68 can move relative to one another, which enables the strap to move within this portion of the arched cuts 70, 72. 
However, the examiner respectfully disagrees. The strap is clearly reposition from the child safety towards the liner via the cuts or slits. Furthermore, the claim does not require that strap cannot move within the portion of the arched cuts. Finally, the slit of FONSECA DE ALRRUDA will additionally reposition the strap. 
Claims 4 and 8-20 stand rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-20 is/are rejected under 35 U.S.C. 103) as being unpatentable over Perdelwitz, Jr. et al. (4,885,200) in view of Morrissey (US 2011/0227392) and Fonseca De Arruda et al. (US 2007/0182235).
Regarding claims 1, 15-18 and 20, Perdelwitz, Jr. et al. disclose an insert 20 for repositioning at least one of the harness straps of a harness of a child safety seat in order to accommodate an occupant smaller than the harness is configured to accommodate, wherein the insert is adapted to be located between the child safety seat 64 secured to the child safety seat by the harness and located between the child safety seat and the occupant by being placed upon an occupant support surface of the child safety seat and the occupant and wherein the insert includes a pair of waist strap guides 70, 72. 
Morrissey discloses a position where the waist strap 1, 1a exits the child safety seat 10 (exits through the slots on the side and on the shoulder portion). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Morrissey and use guide slots on the child seat in the invention of Perdelwitz, Jr. et al. because it is simple, efficient and inexpensive. 
Fonseca De Arruda et al. disclose wherein the insert includes a pair of waist strap guides 8, each waist strap guide configured to reposition a waist strap of the harness, without having to re-thread the waist strap through the child safety seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of use the teaching of Fonseca De Arruda et al. and use a slot at the end of the channel intersecting the slot because it prevents the strap from being disconnected accidentally therefore providing a strong connection with low cost. 
Perdelwitz, Jr. et al. as modified with Morrissey further disclose each waist strap guide 70, 72 (Perdelwitz, Jr. et al.) configured to reposition a waist strap of the harness 80, 82 from a position where the waist strap exits the child safety seat (Morrissey) through the waist strap guide 70, 72 to a position where the strap waist strap exits the waist strap guide 70, 72, the position where the waste strap exits the waist strap guide being narrower than the position where the waist strap exits the child safety seat, wherein each waist strap guide is configured to extend the waste strap, from the position where the waist strap exits the child safety seat, behind a backrest section of the insert and between the child safety seat and the insert to the position where the waste strap exits the waist strap guide, wherein the insert comprises a rigid body (made of thermoplastic material. Applicant discloses rigid body as thermoplastic as well), the rigid body comprising a base section 26, a backrest section 24, and a headrest section 26, wherein the base section is rigidly affixed to the backrest section and the backrest section is rigidly affixed to the headrest section, wherein the base section extends from the backrest section at an angle to form a seat for the occupant, wherein the insert comprises a rigid body formed of a thermoplastic polymer, the insert comprises a rigid body; wherein each waist strap guide and a waist strap slot disposed at an end of the waist strap guide are configured to redirect the waist strap from a position where the waist strap exits the child safety seat, for a distance in front of the occupant support surface and behind the insert, to a position where the waist strap exits the waist strap slot; wherein the rigid body of the insert maintains the waist strap at the position where the waist strap exits the waist strap slot.
Regarding claims 8-10, 13 and 14, Perdelwitz, Jr. et al. disclose a child safety seat including: a shell 64 and an occupant support surface; a harness 60, 62, 80, 82, 88, 90, wherein the harness includes a pair of shoulder straps 60, 62, a pair of waist straps 80, 82 and at least one crotch strap 88, 90 extending through respective shoulder strap apertures (not shown but inherent), waist strap apertures (not shown but inherent) and crotch strap apertures (not shown but inherent) in the shell; and an insert 20 adapted to be secured to the child safety seat by the harness and located between the child safety seat and the occupant by being placed upon an occupant support surface of the child safety seat to locate between the child safety seat and the occupant and including a pair of waist strap guides 70, 72. 
Morrissey discloses a position where the waist strap 1, 1a exits the child safety seat 10 (exits through the slots on the side and on the shoulder portion). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Morrissey and use guide slots on the child seat in the invention of Perdelwitz, Jr. et al. because it is simple, efficient and inexpensive. 
Fonseca De Arruda et al. disclose wherein the insert includes a pair of waist strap guides 8, each waist strap guide configured to reposition a waist strap of the harness, without having to re-thread the waist strap through the child safety seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of use the teaching of Fonseca De Arruda et al. and use a slot at the end of the channel intersecting the slot because it prevents the strap from being disconnected accidentally therefore providing a strong connection with low cost. 
Perdelwitz, Jr. et al. as modified with Morrissey further disclose each waist strap guide 70, 72 (Perdelwitz, Jr. et al.) configured to reposition a waist strap of the harness 80, 82 from a position where the waist strap exits the child safety seat (Morrissey) through the waist strap guide 70, 72 to a position where the strap waist strap exits the waist strap guide 70, 72, the position where the waste strap exits the waist strap guide being narrower than the position where the waist strap exits the child safety seat, wherein the insert includes a pair of shoulder strap guides 28, 30, each shoulder strap guide configured to allow a shoulder strap of the harness to extend through and exit the shoulder strap guide at a position lower than where the shoulder strap exits the child safety seat, wherein the insert includes a crotch strap guide 92, 94 configured to allow at least one crotch strap to extend through and exit the crotch strap guide at a position rearward of where the at least one crotch strap exits the child safety seat, wherein the crotch strap guide is configured to allow a harness buckle and the at least one crotch strap to be inserted through, wherein the crotch strap guide shortens the available length of the at least one crotch strap extending through insert which repositions the height at which the harness buckle is presented.
Regarding claims 4, 11 and 12, Fonseca De Arruda et al. disclose each strap guide 8 includes a waist strap slot (figures 1-3 shows the slot at the end of channel) and a strap channel (figure 1-3), wherein the strap channel extends from a perimeter of the insert through to an intermediate position along the strap slot, intersecting the strap slot, such that a strap can be positioned within the strap slot via the strap channel, wherein the waste strap slot defines the position where the waste strap exits the waste strap guide. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of use the teaching of Fonseca De Arruda et al. and use a slot at the end of the channel intersecting the slot because it prevents the strap from being disconnected accidentally therefore providing a strong connection with low cost. 
Regarding claim 19, Fonesca De Arruda et al. disclose the insert 2 comprises a rigid body, the rigid body comprising reinforcement features molded into the rigid body, the reinforcement features comprising channels 3, grooves, or ridges.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of use the teaching of Fonseca De Arruda et al. and use molded groove in the invention of Perdelwitz, Jr. et al. in order to allow adjust the height of the straps according to the users need. 

    PNG
    media_image1.png
    592
    540
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2, 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636